FIFTH AMENDMENT TO CREDIT AGREEMENT

FIFTH AMENDMENT TO CREDIT AGREEMENT (this “Fifth Amendment”), dated as of
April 11, 2008, among STARWOOD HOTELS & RESORTS WORLDWIDE, INC., a Maryland
corporation (the “Corporation”), each additional Dollar Revolving Loan Borrower
(as defined in the Credit Agreement referred to below) from time to time party
to the Credit Agreement, each additional Alternate Currency Revolving Loan
Borrower (as defined in the Credit Agreement) from time to time party to the
Credit Agreement, various lenders from time to time party to the Credit
Agreement (the “Lenders”) and DEUTSCHE BANK AG NEW YORK BRANCH, as
Administrative Agent (in such capacity, the “Administrative Agent”). Unless
otherwise defined herein, all capitalized terms used herein shall have the
respective meanings provided such terms in the Credit Agreement referred to
below.

W I T N E S S E T H:

WHEREAS, the Borrowers, the Lenders, the Administrative Agent, JPMorgan Chase
Bank, N.A. and Société Générale, as Syndication Agents, Bank of America, N.A.
and Calyon New York Branch, as Documentation Agents, and Deutsche Bank
Securities Inc., J.P. Morgan Securities Inc. and Banc of America Securities LLC,
as Lead Arrangers and Book Running Managers, are parties to that certain Credit
Agreement, dated as of February 10, 2006 (as amended, modified and/or
supplemented to, but not including, the date hereof, the “Credit Agreement”);

WHEREAS, pursuant to the Third Amendment, the Designated 2007 Incremental RL
Lenders provided Designated 2007 Incremental RL Commitments in an aggregate
amount equal to $375,000,000, all of which shall terminate pursuant to the terms
of this Fifth Amendment on the Fifth Amendment Effective Date (as defined
below); and

WHEREAS, subject to the terms and conditions of this Fifth Amendment, the
Lenders and the Borrowers wish to (x) amend certain provisions of the Credit
Agreement and (y) enter into certain agreements with respect to the Credit
Agreement, in each case as herein provided;

     
 
  NOW, THEREFORE, it is agreed:
PART I.
  Acknowledgments, Agreements and Amendments.
 
   

SECTION 1. Each Borrower, the Designated 2007 Incremental RL Lenders and the
other Lenders hereby agree that, notwithstanding anything to the contrary
contained in Section 3.03(b) of the Credit Agreement, (i) the Total Designated
2007 Incremental RL Commitment (and the Designated 2007 Incremental RL
Commitment of each Designated 2007 Incremental RL Lender) shall terminate on the
Fifth Amendment Effective Date (concurrently with the occurrence thereof),
(ii) the termination of the Total Designated 2007 Incremental RL Commitment (and
the Designated 2007 Incremental RL Commitment of each Designated 2007
Incremental RL Lender) described above shall result in a reduction to the Total
Revolving Loan Commitment (or the Revolving Loan Commitment of the relevant
Designated 2007 Incremental RL Lender, as the case may be) in an amount equal to
the Total Designated 2007 Incremental RL Commitment (or the Designated 2007
Incremental RL Commitment of such Designated 2007 Incremental RL Lender, as the
case may be) so terminated (as the same was in effect immediately prior to such
termination), and (iii) upon the occurrence of the Fifth Amendment Effective
Date (including the actions required by clause (vii) of Section F of Part II of
this Fifth Amendment) and the terminations contemplated by this Section 1, the
“Designated 2007 Incremental RL Commitment Termination Date” shall be deemed to
have occurred for all purposes of the Credit Agreement (including Section 3 of
Part I of the Third Amendment).

SECTION 2. Section 1.01 of the Credit Agreement is hereby amended by inserting
the following new clause (e) immediately following clause (d) of said Section:

“(e) Subject to and upon the terms and conditions set forth herein, each Lender
with a Term Loan Commitment severally agrees to make, on the Fifth Amendment
Effective Date, a term loan or term loans (each, an “Term Loan” and,
collectively, the “Term Loans”) to the Corporation, which Term Loans (i) shall
be made and maintained in Dollars, (ii) shall be incurred and initially
maintained as a single Borrowing of Base Rate Loans or Eurodollar Loans (subject
to the option to convert such Term Loans pursuant to Section 1.07) and
(iii) shall be made by each Lender with a Term Loan Commitment in that initial
aggregate principal amount as is equal to the Term Loan Commitment of such
Lender on the Fifth Amendment Effective Date (before giving effect to any
reductions thereto on such date pursuant to Section 3.03(e)). Once repaid, Term
Loans incurred hereunder may not be reborrowed.”.

SECTION 3. Section 1.02 of the Credit Agreement is hereby amended by
(i) deleting the text “and” appearing immediately prior to the text “(ii)” in
the second sentence of said Section and (ii) inserting the text “, and
(iii) five Borrowings of Term Loans maintained as Eurodollar Loans” immediately
preceding the period at the end of said Section.

SECTION 4. Section 1.03(a) of the Credit Agreement is hereby amended by
(i) deleting clause (v) of the second sentence of said Section in its entirety
and inserting the text “(v) whether the Loans being incurred pursuant to such
Borrowing shall constitute Term Loans or Revolving Loans,” in lieu thereof,
(ii) deleting the word “and” appearing prior to the text “(viii)” in the second
sentence of said Section, (iii) inserting the text “and (ix) in the case of
Dollar Revolving Loans and Term Loans, whether the Dollar Revolving Loans or
Term Loans being incurred pursuant to such Borrowing are to be initially
maintained as Base Rate Loans or Eurodollar Loans,” immediately preceding the
period at the end of the second sentence appearing in said Section, and
(iv) deleting the last sentence appearing in said Section in its entirety and
inserting the following new sentence in lieu thereof:

“The Administrative Agent shall promptly give each Lender which is required to
make Loans of the Tranche specified in the respective Notice of Borrowing,
notice of such proposed Borrowing, of such Lender’s proportionate share thereof
and of the other matters required by the immediately preceding sentence to be
specified in the Notice of Borrowing.”.

SECTION 5. Section 1.05 of the Credit Agreement is hereby amended by inserting
the text “with a Commitment under the respective Tranche” immediately preceding
the text “will make available its pro rata portion” appearing in the first
sentence of said Section.

SECTION 6. Section 1.06(a) of the Credit Agreement is hereby amended by
(i) deleting the text “and” appearing immediately prior to the text “(ix)” in
the first sentence of said Section and (ii) inserting the following text
immediately preceding the period at the end of the first sentence of said
Section:

“, and (x) if Term Loans, by a promissory note duly executed and delivered by
the Corporation substantially in the form of Exhibit C-10, with blanks
appropriately completed in conformity herewith (each, a “Term Note” and,
collectively, the “Term Notes”)”.

SECTION 7. Section 1.06 of the Credit Agreement is hereby further amended by (i)
deleting the text “contained above” appearing in the first sentence of clause
(l) of said Section and inserting the text “contained in this Section 1.06” in
lieu thereof, (ii) inserting the text “Term Notes,” immediately preceding the
text “Revolving Notes” appearing in the first sentence of clause (l) of said
Section, (iii) inserting the text “of any Tranche” immediately following the
text “evidencing its Loans” appearing in the second sentence of clause (l) of
said Section, (iv) inserting the text “of any Tranche” immediately following the
text “evidence its Loans” appearing in the third sentence of clause (l) of said
Section, and (v) inserting the following new clause (m) immediately following
clause (l) of said Section:

“(m) The Term Note issued by the Corporation to each Lender that has a Term Loan
Commitment or outstanding Term Loans shall (i) be executed by the Corporation,
(ii) be payable to the order of such Lender and be dated the Fifth Amendment
Effective Date (or if issued thereafter, the date of issuance), (iii) be in a
stated principal amount equal to the Term Loans made by such Lender on the Fifth
Amendment Effective Date (or, if issued after the Fifth Amendment Effective
Date, be in a stated principal amount equal to the outstanding principal amount
of Term Loans owing to such Lender at such time) and be payable in Dollars in
the outstanding principal amount of Term Loans evidenced thereby, (iv) mature on
the Term Loan Maturity Date, (v) bear interest as provided in the appropriate
clause of Section 1.09 in respect of the Base Rate Loans and Eurodollar Loans,
as the case may be, evidenced thereby, (vi) be subject to voluntary prepayment
as provided in Section 4.01, and mandatory repayment as provided in
Section 4.02, and (vii) be entitled to the benefits of this Agreement and the
other Credit Documents.”.

SECTION 8. Section 1.07 of the Credit Agreement is hereby amended by deleting
clause (a) of said Section in its entirety and inserting the following new
clause (a) in lieu thereof:

“(a) Each Dollar Borrower shall have the option to convert, on any Business Day,
all or a portion equal to at least the Minimum Borrowing Amount (for the Type of
Loan into which the conversion is being made), of the outstanding principal
amount of Dollar Loans made to such Dollar Borrower pursuant to one or more
Borrowings (so long as of the same Tranche of Loans) of one or more Types of
Loans into a Borrowing (of the same Tranche of Loans) of another Type of Loan,
provided that, (i) Dollar Revolving Loans shall not be permitted to be converted
into Alternate Currency Revolving Loans, (ii) if Eurodollar Loans are converted
into Base Rate Loans on a date other than the last day of an Interest Period
applicable to the Loans being converted, the respective Dollar Borrower shall
compensate the applicable Lenders for any breakage costs incurred in connection
therewith as set forth in Section 1.12, (iii) no such partial conversion of
Eurodollar Loans shall reduce the outstanding principal amount of such
Eurodollar Loans made pursuant to a single Borrowing to less than the applicable
Minimum Borrowing Amount for Eurodollar Loans of the respective Tranche,
(iv) unless the Required Lenders otherwise agree, Base Rate Loans may not be
converted into Eurodollar Loans if any Event of Default exists on the date of
conversion, and (v) no conversion pursuant to this Section 1.07 shall result in
a greater number of Borrowings of Eurodollar Loans than is permitted under
Section 1.02. Each such conversion shall be effected by the respective Dollar
Borrower giving the Administrative Agent at the Notice Office, prior to 12:00
Noon (New York time), at least three Business Days’ prior notice (each, a
“Notice of Conversion”) specifying the Loans to be so converted, the Borrowing
or Borrowings pursuant to which such Loans were made and, if to be converted
into Eurodollar Loans, the Interest Period to be initially applicable thereto.
The Administrative Agent shall give each Lender prompt notice of any such
proposed conversion affecting any of its Loans.”.

SECTION 9. Section 1.08 of the Credit Agreement is hereby amended by
(i) deleting the word “and” appearing immediately prior to the text “(ii)” in
the first sentence of said Section and inserting a comma in lieu thereof and
(ii) inserting the following text immediately preceding the period at the end of
the first sentence of said Section:

“and (iii) each Borrowing of Term Loans under this Agreement shall be incurred
from the Term Loan Lenders pro rata on the basis of their Term Loan Commitments
in effect at the time of such Borrowing”.

SECTION 10. Section 1.09 of the Credit Agreement is hereby amended by deleting
the text “Revolving Loans maintained as Base Rate Loans” appearing in sub-clause
(7) of clause (k) of said Section and inserting the following text in lieu
thereof:

“Base Rate Loans of the respective Tranche (or in the case of amounts which do
not relate to a given Tranche of outstanding Dollar Loans, 2% per annum in
excess of the rate otherwise applicable to Revolving Loans maintained as Base
Rate Loans)”.

SECTION 11. Section 1.10 of the Credit Agreement is hereby amended by
(i) deleting the word “or” immediately preceding the text “(y) in the case of a
Borrowing of Dollar Revolving Loans” appearing in the first sentence of said
Section and inserting a comma in lieu thereof, (ii) inserting the text “, or
(z) in the case of a Borrowing of Term Loans, a nine or twelve month period if
agreed to by each Lender participating in such Borrowing” immediately prior to
the text “, provided that” appearing in the first sentence of said Section,
(iii) deleting the text “Dollar Revolving Loans” each place such text appears in
clause (ii) of the first sentence of said Section and inserting the text
‘‘Dollar Loans” in lieu thereof and (iv) inserting the text “or, in the case of
a Borrowing of Term Loans, the Term Loan Maturity Date” immediately preceding
the period at the end of the first sentence of said Section.

SECTION 12. Section 1.11 of the Credit Agreement is hereby amended by deleting
the text “Dollar Revolving Loan Borrower” each place such text appears in said
Section and inserting the text ‘‘Dollar Borrower” in lieu thereof.

SECTION 13. Section 1.19(a) of the Credit Agreement is hereby amended by
deleting the text “750,000,000 (excluding, for avoidance of doubt, any
Designated Incremental RL Commitments provided hereunder and terminated pursuant
to the Credit Agreement, the Second Amendment and/or the Third Amendment)”
appearing in clause (v) of said Section and inserting the text “750,000,000
(excluding, however, any Designated Incremental RL Commitments and/or Designated
2007 Incremental RL Commitments provided hereunder and terminated pursuant to
the Credit Agreement, the Second Amendment, the Third Amendment and/or the Fifth
Amendment) (it being understood that, as of the Fifth Amendment Effective Date,
up to an additional $375,000,000 of Incremental Revolving Loan Commitments may
be provided pursuant to this Section 1.19)” in lieu thereof.

SECTION 14. Section 1 of the Credit Agreement is hereby amended by inserting the
following new Section 1.20 at the end of said Section:

“Section 1.20. Term Loan Maturity Date Extension. The Corporation may, by a
written notice, which satisfies the Relevant Extension Requirements, delivered
to the Administrative Agent prior to (but not less than 30 days nor more than
90 days prior to) April 11, 2010, request (pursuant to a single such request)
that the Term Loan Maturity Date then in effect be extended to February 10,
2011. So long as the Relevant Extension Requirements are satisfied on April 11,
2010, the Term Loan Maturity Date as then in effect shall be extended on such
date to February 10, 2011 without any further consent of the Lenders. The
Administrative Agent shall notify each Lender of (i) its receipt of the notice
of extension described above and (ii) the effectiveness of any extension of the
original Term Loan Maturity Date.”.

SECTION 15. Section 3.01 of the Credit Agreement is hereby amended by inserting
the following new clause (h) immediately following clause (g) of said Section:

“(h) On the date of the extension of the Term Loan Maturity Date pursuant to
Section 1.20, the Corporation agrees to pay to the Administrative Agent for the
account of each Lender with outstanding Term Loans on such date a non-refundable
cash extension fee (the “Extension Fee”) in an amount equal to 37.5 basis points
(0.375%) of the aggregate principal amount of all Term Loans made by each such
Lender and outstanding on the such date.”.

SECTION 16. Section 3.03 of the Credit Agreement is hereby amended by inserting
the following new clauses (e) and (f) immediately following clause (d) of said
Section:

“(e) In addition to any other mandatory commitment reductions pursuant to this
Section 3.03, the Total Term Loan Commitment (and the Term Loan Commitment of
each Lender with such a Commitment) shall terminate in its entirety on the Fifth
Amendment Effective Date (after giving effect to the making of Term Loans on
such date).”.

SECTION 17. Section 4.01 of the Credit Agreement is hereby amended by
(i) inserting the text “Term Loans,” immediately preceding the text “Dollar
Revolving Loans, Alternate Currency Revolving Loans or Swingline Loans”
appearing in clause (i) of said Section, (ii) inserting the text “Term Loans
and” immediately preceding the text “Dollar Revolving Loans maintained as Base
Rate Loans” appearing in clause (i) of said Section, and (iii) deleting the text
“Dollar Revolving Loans” appearing in clause (ii) of said Section and inserting
the text ‘‘Dollar Loans” in lieu thereof.

SECTION 18. Section 4.02 of the Credit Agreement is hereby amended by deleting
clause (b) of said Section in its entirety and inserting the following new
clause (b) in lieu thereof:

“(b) With respect to each repayment of Loans required by this Section 4.02, the
respective Borrower may designate the Types of Loans of the respective Tranche
which are to be repaid and, in the case of Euro Rate Loans and Bankers’
Acceptance Loans, the specific Borrowing or Borrowings of the respective Tranche
pursuant to which made, provided that: (i) in the case of repayments of Dollar
Loans, repayments of Eurodollar Loans of the respective Tranche pursuant to this
Section 4.02 may only be made on the last day of an Interest Period applicable
thereto unless all Eurodollar Loans of the respective Tranche with Interest
Periods ending on such date of required repayment and all Base Rate Loans of the
respective Tranche have been paid in full; (ii) if any repayment of Euro Rate
Loans made pursuant to a single Borrowing shall reduce the outstanding Loans
made pursuant to such Borrowing to an amount less than the respective Minimum
Borrowing Amount for the respective Tranche and Type of Loan, such Borrowing
(x) in the case of Dollar Loans, shall be converted at the end of the then
current Interest Period into a Borrowing of Base Rate Loans and (y) in the case
of Alternate Currency Revolving Loans, shall be repaid in full at the end of the
then current Interest Period; (iii) no repayment of Bankers’ Acceptance Loans
may be made prior to the maturity date of the related Bankers’ Acceptances; and
(iv) each repayment of any Loans made pursuant to a Borrowing shall be applied
pro rata among such Loans. In the absence of a designation by the respective
Borrower as described in the preceding sentence, the Administrative Agent shall,
subject to the above, make such designation in its sole discretion.”.

SECTION 19. Section 4.02 of the Credit Agreement is hereby further amended by
inserting the text “and all then outstanding Term Loans shall be repaid in full
on the Term Loan Maturity Date” immediately prior to the text “, (iv) unless
the” appearing in clause (c) of said Section.

SECTION 20. Section 7.03 of the Credit Agreement is hereby amended by inserting
the following new clause (f) immediately following clause (e) of said Section:

“(f) On and as of the Fifth Amendment Effective Date, the Updated 2008
Projections have been prepared in good faith and are based on reasonable
assumptions under the then known facts and circumstances, and there are no
statements or conclusions in any of the Updated 2008 Projections which are based
upon or include information known to any Borrower to be misleading in any
material respect or which knowingly fail to take into account material
information regarding the matters reported therein; it being understood,
however, that nothing contained herein shall constitute a representation that
the results forecasted in such Updated 2008 Projections will in fact be
achieved. On the Fifth Amendment Effective Date, each Borrower believes that the
Updated 2008 Projections are reasonable and attainable based upon the then known
facts and circumstances, it being understood that nothing contained herein shall
constitute a representation that the results forecasted in such Updated 2008
Projections will in fact be achieved.”.

SECTION 21. Section 7.06 of the Credit Agreement is hereby amended by inserting
the following new clause (d) immediately following clause (c) of said Section:

“(d) All proceeds of the Term Loans will be used by the Corporation (i) to
prepay Revolving Loans pursuant to, and in accordance with the requirements of,
Section 4.01, (ii) to pay the fees and expenses incurred in connection with the
entering into of the Fifth Amendment and the incurrence of the Term Loans on the
Fifth Amendment Effective Date, and (iii) for other general corporate
purposes.”.

SECTION 22. The definition of “Applicable Margin” appearing in Section 11.01 of
the Credit Agreement is hereby amended by (i) inserting the text “Tranche and”
immediately following the text “percentage per annum set forth below under the
respective” appearing in said definition and (ii) deleting the table appearing
in said definition in its entirety and inserting the following new table in lieu
thereof:

                             
Ratings-Based
Level
  Unsecured Debt Rating   Leverage-Based Level   Consolidated
Leverage Ratio   “Applicable Margin”
for Term Loans
maintained as
Eurodollar Loans   “Applicable Margin”
for Revolving Loans
maintained as Euro
Rate Loans   “Applicable Margin”
for Base Rate and
Canadian Prime Rate
Loans  

“Applicable Margin”
for Facility Fee
 
                           
1
  BBB+ or higher from
S&P and Baa1 or
higher from Moody’s  

I  

Less than 2.25:1.0  

0.450%  

0.370%  

0.0%  

0.080%
 
                           
2
  Ratings-Based Level
1 is not applicable
and ratings of BBB
or higher from S&P
and Baa2 or higher
from Moody’s  

II  

Greater than or
equal to 2.25:1.0
and less than
3.00:1.0  




0.500%  




0.400%  




0.0%  




0.100%
 
                           
3
  Ratings-Based Levels
1 and 2 are not
applicable and
ratings of BBB- or
higher from S&P and
Baa3 or higher from
Moody’s  


III  


Greater than or
equal to 3.00:1.0
and less than
3.75:1.0  





0.625%  





0.500%  





0.0%  





0.125%
 
                           
4
  Ratings-Based Levels
1, 2 and 3 are not
applicable and
ratings of BB+ or
higher from S&P and
Ba1 or higher from
Moody’s  


IV  


Greater than or
equal to 3.75:1.0
and less than
4.25:1.0  





0.750%  





0.600%  





0.0%  





0.150%
 
                           
5
  Ratings-Based Levels
1, 2, 3 and 4 are
not applicable  
V  
Greater than or
equal to 4.25:1.0  

1.000%  

0.800%  

0.0%  

0.200%
 
                           

SECTION 23. The definition of “Available Currency” appearing in Section 11.01 of
the Credit Agreement is hereby amended by inserting the text “Term Loans,”
immediately preceding the text “Dollar Revolving Loans” appearing in said
definition.

SECTION 24. The definition of “Base Rate Loan” appearing in Section 11.01 of the
Credit Agreement is hereby amended by deleting the text “Dollar Revolving Loan”
appearing in said definition and inserting the text ‘‘Dollar Loan” in lieu
thereof.

SECTION 25. The definition of “Borrower” appearing in Section 11.01 of the
Credit Agreement is hereby amended by deleting the text “Dollar Revolving Loan
Borrower” appearing in said definition and inserting the text ‘‘Dollar Borrower”
in lieu thereof.

SECTION 26. The definition of “Business Day” appearing in Section 11.01 of the
Credit Agreement is hereby amended by (i) deleting the text “clause (ii)”
appearing in said definition and inserting the text “clause (ii) or (iii)” in
lieu thereof, (ii) redesignating clause (ii) of said definition as clause
(iii) of said definition and (iii) inserting the following new clause
(ii) immediately after the text “government action to close” appearing in said
definition:

“, (ii) with respect to all notices and determinations in connection with, and
payments of principal and interest on, Eurodollar Loans, any day which is a
Business Day described in clause (i) above and which is also a day for trading
by and between banks in Dollar deposits in the interbank eurodollar market”.

SECTION 27. The definition of “Dollar Loan” appearing in Section 11.01 of the
Credit Agreement is hereby amended by inserting the text “each Term Loan,”
immediately preceding the text “each Dollar Revolving Loan” appearing in said
definition.

SECTION 28. The definition of “DRLB Guarantor” appearing in Section 11.01 of the
Credit Agreement is hereby amended by deleting the text “Dollar Revolving Loan
Borrower” appearing in said definition and inserting the text “Dollar Borrower”
in lieu thereof.

SECTION 29. The definition of “Loan” appearing in Section 11.01 of the Credit
Agreement is hereby amended by inserting the text “each Term Loan,” immediately
preceding the text “each Revolving Loan” appearing in said definition.

SECTION 30. The definition of “Minimum Borrowing Amount” appearing in Section
11.01 of the Credit Agreement is hereby amended by deleting clauses (i) and
(ii) of said definition and inserting the following new clauses (i) and (ii) in
lieu thereof:

“(i) in the case of a Borrowing of Term Loans or Revolving Loans to be
maintained as Euro Rate Loans, $10,000,000 (or the applicable Alternate Currency
Equivalent thereof, in the case of a Borrowing of Alternate Currency Revolving
Loans);

(ii) in the case of a Borrowing of Term Loans or Revolving Loans to be
maintained as Base Rate Loans, $10,000,000;”.

SECTION 31. The definition of “Note” appearing in Section 11.01 of the Credit
Agreement is hereby amended by inserting the text “each Term Note,” immediately
preceding the text “each Revolving Note” appearing in said definition.

SECTION 32. The definition of “Payment Office” appearing in Section 11.01 of the
Credit Agreement is hereby amended by deleting the text “Dollar Revolving Loans,
Swingline Loans” appearing in said definition and inserting the text ‘‘Dollar
Loans” in lieu thereof.

SECTION 33. Section 11.01 of the Credit Agreement is further hereby amended by
(i) deleting the definitions of “Borrowing”, “Commitments”, “Eurodollar Loan”,
Required Lenders” and “Tranche” appearing in said Section and (ii) inserting the
following new definitions in appropriate alphabetical order:

“Borrowing” shall mean (i) the borrowing by a Borrower of one Type of Loan of a
single Tranche (other than Swingline Loans) from all the Lenders having
Commitments of the respective Tranche (or, in the case of an Alternate Currency
Revolving Loan of a given Type, from all Alternate Currency RL Lenders having
Alternate Currency Revolving Loan Sub-Commitments under the relevant Alternate
Currency Revolving Loan Sub-Tranche) on a given date (or resulting from a
conversion or conversions on such date) and having, in the case of Euro Rate
Loans, the same Interest Period, provided that Base Rate Loans incurred pursuant
to Section 1.11(b) shall be considered part of the related Borrowing of
Eurodollar Loans, (ii) the borrowing by the Corporation of Swingline Loans from
the Swingline Lender, and (iii) a Competitive Bid Borrowing.

“Commitments” shall mean (i) with respect to any RL Lender, at any time, the
Revolving Loan Commitment of such Lender at such time and, unless the context
otherwise requires, any related Sub-Commitment and/or Designated 2007
Incremental RL Commitment of such Lender at such time and (ii) with respect to
any Term Loan Lender, at any time, the Term Loan Commitment of such Lender at
such time.

“Dollar Borrower” shall mean (i) the Corporation and (ii) each other Dollar
Revolving Loan Borrower.

“Eurodollar Loan” shall mean each Dollar Loan (bearing interest at the
Eurodollar Rate) designated as such by the respective Dollar Borrower at the
time of the incurrence thereof or conversion thereto.

“Extension Fee” shall have the meaning provided in Section 3.01(h).

“Fifth Amendment” shall mean the Fifth Amendment to Credit Agreement, dated as
of April 11, 2008.

“Fifth Amendment Effective Date” shall have the meaning provided in the Fifth
Amendment.

“Relevant Extension Requirements” shall mean, with respect to the delivery of
the notice pursuant to Section 1.20 or the extension of the original Term Loan
Maturity Date pursuant to Section 1.20, the satisfaction of each of the
following conditions: (i) no Default or Event of Default shall have occurred and
be continuing, on the date of such notice or both before and after giving effect
to such extension, as the case may be, (ii) all representations and warranties
contained herein and in the other Credit Documents shall be true and correct in
all material respects with the same effect as though such representations and
warranties had been made on and as of the date of such notice or both before and
after giving effect to such extension, as the case may be, unless stated to
relate to a specific earlier date, in which case such representations and
warranties shall be true and correct in all material respects as of such earlier
date, (iii) with respect to the extension of the original Term Loan Maturity
Date pursuant to Section 1.20 only, the Corporation shall have paid to each
Lender the Extension Fee owed to such Lender pursuant to Section 3.01(h), and
(iv) an Authorized Officer of the Corporation shall have delivered to the
Administrative Agent an officer’s certificate certifying as to compliance with
preceding clauses (i), (ii) and (iii) (in each case, to the extent applicable).

“Required Lenders” shall mean, at any time, Non-Defaulting Lenders the sum of
whose outstanding Term Loans (and, prior to the termination thereof, Term Loan
Commitments) and Revolving Loan Commitments at such time (or, after the
termination thereof, outstanding Revolving Loans and Competitive Bid Loans and
participations in Letter of Credit Outstandings and outstanding Swingline Loans)
represent an amount greater than 50% of the sum of (x) all outstanding Term
Loans (and, if prior to the termination thereof, Term Loan Commitments) of
Non-Defaulting Lenders plus (y) the Total Revolving Loan Commitment at such time
less the Revolving Loan Commitments of Defaulting Lenders at such time (or,
after the termination of the Total Revolving Loan Commitment, the sum of the
then total outstanding Revolving Loans and Competitive Bid Loans of
Non-Defaulting Lenders, and the aggregate participations of all Non-Defaulting
Lenders of Letter of Credit Outstandings and outstanding Swingline Loans at such
time). For purposes of determining Required Lenders, all outstanding Loans and
Commitments, as the case may be, that are denominated in Dollars will be
calculated in Dollars and all Loans denominated in an Alternate Currency will be
calculated according to the Dollar Equivalent thereof.

“Term Loan” shall have the meaning provided in Section 1.01(e).

“Term Loan Commitment” shall mean, for each Lender, the amount set forth
opposite such Lender’s name in Schedule I-A (as amended by the Fifth Amendment)
directly below the column entitled “Term Loan Commitment,” as the same may be
terminated pursuant to Sections 3.03 and/or 10.

“Term Loan Lender” shall mean, at any time, each Lender with a Term Loan
Commitment or with outstanding Term Loans at such time.

“Term Loan Maturity Date” shall mean April 11, 2010, as such date may be
extended pursuant to Section 1.20.

“Term Note” shall have the meaning provided in Section 1.06(a).

“Total Term Loan Commitment” shall mean, at any time, the sum of the Term Loan
Commitments of each of the Lenders at such time.

“Tranche” shall mean the respective facility and commitments utilized in making
Loans hereunder, with there being three separate Tranches, i.e., Term Loans,
Revolving Loans and Swingline Loans.

“Updated 2008 Projections” shall mean the projections for the Corporation and
its Subsidiaries for the period from the Fifth Amendment Effective Date through
December 31, 2010 that were included in the Confidential Information Memorandum
delivered to the Lenders at the Lenders’ presentation held on March 13, 2008.

SECTION 34. Section 13.04 of the Credit Agreement is hereby amended by
(i) inserting the text “(or, in the case of any Term Loan or Term Note, the Term
Loan Maturity Date (as the same may be extended as provided in Section 1.20))”
immediately following the text “Maturity Date” appearing in sub-clause (i) of
the third proviso of clause (a) of said Section, (ii) inserting the text “(or
outstanding Term Loans, as the case may be)” immediately following the text
“reflect the Commitments” appearing in sub-clause (iv) of the second proviso to
the first sentence of clause (b) of said Section, and (iii) inserting the text
“or outstanding Term Loans, as the case may be” immediately following the text
“the revised Commitments (and Sub-Commitments)” appearing in sub-clause (v) of
the second proviso to the first sentence of clause (b) of said Section.

SECTION 35. Section 13.12 of the Credit Agreement is hereby amended by inserting
the text “(except as a result of the extension of the Term Loan Maturity Date as
provided in Section 1.20)” immediately following the text “extend the final
maturity of any Loan or Note” appearing in sub-clause (i) of the first proviso
to clause (a) of said Section.

SECTION 36. Section 14.10 of the Credit Agreement is hereby amended by
(i) deleting the text “Dollar Revolving Loan Borrowers” appearing in said
Section and inserting the text ‘‘Dollar Borrowers” in lieu thereof and
(ii) deleting the text “Dollar Revolving Loan Borrower” appearing in said
Section and inserting the text “Dollar Borrower” in lieu thereof.

SECTION 37. Exhibit A to the Credit Agreement is hereby amended by (i) deleting
the text “Dollar Revolving Loans” appearing in clause (iv) of said Exhibit and
inserting the text “[Dollar Revolving Loans][Term Loans]” in lieu thereof,
(ii) inserting the text “[one week]” immediately prior to the text “[one]”
appearing in clause (v) of said Exhibit, (iii) inserting the text
“[nine][twelve]” immediately after the text “[six]” appearing in clause (v) of
said Exhibit, (iv) inserting the text “or Term Loans” immediately following the
text “Dollar Revolving Loans” appearing in footnote 4 of said Exhibit, and
(v) inserting the text “See Section 1.10 of the Credit Agreement, which limits
the availability of a one-week, nine month and twelve month Interest Periods
under the circumstances described therein.” immediately following the period
(“.”) appearing in footnote 5 of said Exhibit.

SECTION 38. The Credit Agreement is hereby further amended by adding thereto
Exhibit C-10 in the form of Exhibit C-10 attached hereto.

SECTION 39. Exhibit K to the Credit Agreement is hereby amended by deleting the
same in its entirety and inserting in lieu thereof new Exhibit K in the form of
Exhibit K attached hereto.

SECTION 40. Immediately after giving effect to the provisions of Section 1 of
Part I of this Fifth Amendment, Schedule I-A to the Credit Agreement is hereby
amended by deleting the same in its entirety and inserting new Schedule I-A in
the form of Schedule I-A attached hereto.

SECTION 41. Schedule III to the Credit Agreement is hereby amended by deleting
the text “Revolving Loan Maturity Date” appearing in said Section and inserting
the text “Maturity Date” in lieu thereof.

SECTION 42. Each Term Loan Lender, by its execution of this Amendment, hereby
(i) appoints and authorizes the Administrative Agent and each Syndication Agent
to take such action as agent on its behalf and to exercise such powers under the
Credit Agreement (as amended hereby) and the other Credit Documents as are
delegated to the Administrative Agent or such Syndication Agent, as the case may
be, by the terms thereof, together with such powers as are reasonably incidental
thereto, (ii) agrees that it will perform in accordance with their terms all of
the obligations which by the terms of the Credit Agreement (as amended hereby)
and the other Credit Documents are required to be performed by it as a Term Loan
Lender and (iii) to the extent that such Term Loan Lender is not already a
Lender under the Credit Agreement and is not a United States person (as such
term is defined in Section 7701(a)(30) of the Code) for Federal income tax
purposes and is legally entitled to do so, agrees to deliver to the Corporation
the forms described in Section 13.04(b) of the Credit Agreement (as if it were
an assignee of Loans).

SECTION 43. Notwithstanding anything to the contrary contained in Section 12.01
of the Credit Agreement, the parties hereto agree that (x) DB shall act as sole
lead arranger and sole book running manager (in such capacities, the “TL Lead
Arranger”), (y) Bank of America, N.A. shall act as syndication agent (in such
capacity, the “TL Syndication Agent”) and (z) JPMorgan Chase Bank, N.A., The
Royal Bank of Scotland, plc and The Bank of Nova Scotia shall act as
co-documentation agents (in such capacity, collectively, the “TL
Co-Documentation Agents” and, together with the TL Lead Arranger and the TL
Syndication Agent, the “Term Loan Agents”), in each case with respect to the
Term Loans made available under the Credit Agreement (as amended hereby). Each
of the Term Loan Agents are named as such for recognition purposes only, and in
their respective capacities as such shall have no powers, duties,
responsibilities or liabilities with respect to this Amendment, the Credit
Agreement or the other Credit Documents or the transactions contemplated hereby
and thereby. Without limitation of the foregoing, none of the Term Loan Agents
shall, solely by reason of this Amendment, the Credit Agreement (as modified
hereby) or any other Credit Document, have any fiduciary relationship in respect
of any Lender or any other Person.

PART II. Miscellaneous Provisions.

A. Each Guarantor, by its signature below, hereby confirms that (i) its Guaranty
shall remain in full force and effect and (ii) its Guaranty covers the
obligations of each of the Borrowers under the Credit Agreement (as modified by
this Fifth Amendment), including the Term Loans but excluding the direct primary
obligations of such Guarantor in its capacity as a Borrower.

B. In order to induce the Lenders to enter into this Fifth Amendment, the
Corporation represents and warrants to the Lenders that, on the Fifth Amendment
Effective Date, before, as of and after giving effect to the execution, delivery
and performance by the Corporation of this Fifth Amendment and the transactions
contemplated hereby, (i) there shall exist no Default or Event of Default and
(ii) all representations and warranties contained in the Credit Agreement and in
the other Credit Documents are true and correct in all material respects with
the same effect as though such representations and warranties had been made on
the Fifth Amendment Effective Date (it being understood and agreed that any
representation or warranty which by its terms is made as of a specified date
shall be true and correct in all material respects only as of such specified
date).

C. This Fifth Amendment is limited as specified and shall not constitute a
modification, acceptance or waiver of any other provision of the Credit
Agreement or any other Credit Document.

D. This Fifth Amendment may be executed in any number of counterparts and by the
different parties hereto on separate counterparts, each of which counterparts
when executed and delivered shall be an original, but all of which shall
together constitute one and the same instrument. A complete set of counterparts
shall be lodged with the Corporation and the Administrative Agent.

E. THIS FIFTH AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER
SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE STATE OF
NEW YORK.

F. This Fifth Amendment shall become effective on the date (the “Fifth Amendment
Effective Date”) when each of the following conditions have been satisfied:

(i) there shall have been delivered to the Administrative Agent for the account
of each of the Term Loan Lenders (subject to Section 1.06(l)) the appropriate
Term Notes executed by the Corporation, in each case in the amount, maturity and
as otherwise provided in the Credit Agreement (as amended by this Fifth
Amendment);

(ii) the Administrative Agent shall have received from the Corporation and each
other DRLB Guarantor certified copies of resolutions of the Board of Directors
(or equivalent managing body) of such Credit Party with respect to the matters
set forth in this Fifth Amendment (including the incurrence of the Term Loans),
and such resolutions shall be satisfactory to the Administrative Agent;

(iii) the Administrative Agent shall have received from (i) Weil Gotshal &
Manges LLP, special counsel to the Credit Parties, an opinion addressed to the
Administrative Agent and each of the Lenders and dated the Fifth Amendment
Effective Date in form and substance reasonably satisfactory to the
Administrative Agent, and (ii) Venable LLP, special Maryland counsel to the
Corporation, an opinion addressed to the Administrative and each of the Lenders
and dated the Fifth Amendment Effective Date in form and substance reasonably
satisfactory to the Administrative Agent;

(iv) the Administrative Agent shall have received all information and copies of
all documents and papers, including records of corporate proceedings,
governmental approvals and good standing certificates if any, which the
Administrative Agent reasonably may have requested in connection therewith, such
documents and papers where appropriate to be certified by proper corporate or
governmental authorities;

(v) the Administrative Agent shall have received a solvency certificate from the
chief financial officer or treasurer of the Corporation in form and substance
satisfactory to the Administrative Agent, addressed to the Administrative Agent
and the Lenders and dated the Fifth Amendment Effective, setting forth the
conclusions that, after giving effect to the transactions contemplated by this
Fifth Amendment, the Corporation and its Subsidiaries, taken as a whole, are not
insolvent and will not be rendered insolvent by the indebtedness incurred in
connection therewith, will not be left with unreasonably small capital with
which to engage in their business and will not have incurred debts beyond their
ability to pay debts as they mature;

(vi) the Borrowers shall have taken all actions required by Section 3.03(d) of
the Credit Agreement in connection with the termination of the Total Designated
2007 Incremental RL Commitment (and the Designated 2007 Incremental RL
Commitment of each Designated 2007 Incremental RL Lender) pursuant to Section 1
of Part I of this Fifth Amendment (on the same basis as if such termination had
occurred pursuant to Section 3.03(b) of the Credit Agreement);

(vii) the Corporation shall have paid (or caused to be paid) to the Agents and
the Lenders all fees, costs and expenses (including, without limitation, legal
fees and expenses) payable to the Agents and the Lenders to the extent then due;
and

(viii) each Borrower, each Guarantor, each Lender with a Term loan Commitment
and Lenders constituting the Required Lenders shall have signed a counterpart
hereof (whether the same or different counterparts) and shall have delivered
(including by way of facsimile transmission) the same to the Administrative
Agent (or its designee).

The Administrative Agent shall promptly deliver notice to the Corporation of the
occurrence of the Fifth Amendment Effective Date.

G. From and after the Fifth Amendment Effective Date, all references in the
Credit Agreement and each of the other Credit Documents to the Credit Agreement
shall be deemed to be references to the Credit Agreement as modified by this
Fifth Amendment on the Fifth Amendment Effective Date. This Fifth Amendment
shall constitute a Credit Document for all purposes under the Credit Agreement
and the other Credit Documents.

[Signatures appear on the following page.]

1

IN WITNESS WHEREOF, the parties hereto have caused their duly authorized
officers to execute and deliver this Fifth Amendment as of the date first above
written.

 
STARWOOD HOTELS & RESORTS WORLDWIDE, INC., as a Borrower and
Guarantor
By:
Name:
Title:
STARWOOD CANADA CORP., as an Alternate Currency Revolving Loan Borrower
By:
Name:
Title:
CLOCKTOWER HOTEL LIMITED PARTNERSHIP, as an Alternate Currency Revolving Loan
Borrower
By: STARWOOD CANADA ULC, its General Partner
By:
Name:
Title:
STARWOOD CANADA FINANCE LP, as a Dollar Revolving Loan Borrower
By:
Name:
Title:

2

 
SHERATON HOTELS (U.K.) PLC, as an Alternate Currency Revolving Loan Borrower
By:
Name:
Title:
SHERATON ON THE PARK PTY LIMITED (ABN 14 003 366 550), as an Alternate Currency
Revolving Loan Borrower
By:
Name:
Title:

3

 
STARWOOD (M) FRANCE HOLDINGS SAS, as an Alternate Currency Revolving Loan
Borrower
By:
Name:
Title:

4

 
DEUTSCHE BANK AG NEW YORK BRANCH,
Individually and as Administrative Agent
By:
 
Name:
Title:
By:
 
Name:
Title:

5

SIGNATURE PAGE TO THE FIFTH AMENDMENT, DATED AS OF THE DATE FIRST WRITTEN ABOVE,
TO THAT CERTAIN CREDIT AGREEMENT, DATED AS OF FEBRUARY 10, 2006, AMONG STARWOOD
HOTELS & RESORTS WORLDWIDE, INC., EACH ADDITIONAL DOLLAR REVOLVING LOAN
BORROWER, EACH ADDITIONAL ALTERNATE CURRENCY REVOLVING LOAN BORROWER, THE
VARIOUS LENDERS PARTY THERETO, DEUTSCHE BANK AG NEW YORK BRANCH, AS
ADMINISTRATIVE AGENT, JPMORGAN CHASE BANK, N.A. AND SOCIETE GENERALE, AS
SYNDICATION AGENTS, BANK OF AMERICA, N.A. AND CALYON NEW YORK BRANCH, AS
DOCUMENTATION AGENTS, AND DEUTSCHE BANK SECURITIES INC., J.P. MORGAN SECURITIES
INC. AND BANC OF AMERICA SECURITIES LLC, AS LEAD ARRANGERS AND BOOK RUNNING
MANAGERS

NAME OF INSTITUTION:



           



      By:      

Name:



      Title:

6